Case 08-10080-SDM   Doc 721    Filed 02/12/21 Entered 02/12/21 14:02:36   Desc Main
                              Document     Page 1 of 4
Case 08-10080-SDM   Doc 721    Filed 02/12/21 Entered 02/12/21 14:02:36   Desc Main
                              Document     Page 2 of 4
Case 08-10080-SDM   Doc 721    Filed 02/12/21 Entered 02/12/21 14:02:36   Desc Main
                              Document     Page 3 of 4
Case 08-10080-SDM   Doc 721    Filed 02/12/21 Entered 02/12/21 14:02:36   Desc Main
                              Document     Page 4 of 4
